Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed 3/30/21 have been fully considered but they are not persuasive.
Applicant has argued “blow-by gas recirculation device” as found in claims 5 and 9 should not be interpreted as invoking 35 U.S.C. §112(f) because the claims “do not recite a ‘generic’ placeholder” and the claims “recite sufficient structure to perform the recited functions” (see Remarks filed 3/30/21, Pages 5 and 6).  The Examiner does not find this argument persuasive.  The term “device” is a generic placeholder and there is not sufficient structure recited in either claim 5 nor 9 to perform the function of “blow-by gas recirculation”.  Therefore “blow-by gas recirculation device” will be interpreted as invoking 35 U.S.C. §112(f) as detailed below.
Regarding the 35 U.S.C. §103 rejection of claim 1 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert et al. (U.S. 2006/0123786), Applicant has argued “the Office has not explained how Kurata would be modified in while maintaining the advantageous improvements to seal properties due to the weight of the low-pressure stage turbocharger 30 being applied to the high-pressure stage turbo-charger 20” (see Remarks filed 3/30/21, Pages 9-10).  The Examiner does not find this argument persuasive.  Kurata discloses that “the opening of the high-pressure stage exhaust outlet 25c may be directly connected to the opening of the low-pressure stage exhaust inlet 35a without these flanges 28b and 38a” (Kurata; Para 47).  In this scenario there would be no seal between the connection surfaces of the high-pressure stage and the low pressure stage flange surfaces (because they are directly connected without flanges), and therefore no reason for “maintaining the advantageous improvements to seal properties due to the weight of the low-pressure stage turbocharger 30 being applied to the high-pressure stage turbo-charger 20” as argued by Applicant.  Additionally, Kurata states - “…since the low-pressure stage turbo charger 30 is securely supported by the high-pressure stage turbocharger 20, it is possible to omit or simplify the supporting bracket which allows the low-pressure stage turbocharger 30 to be fixed to, for example, the engine 10” (Kurata; Para 41).  Kurata therefore discloses a supporting bracket between the low-pressure stage and the engine, and Gobert has been relied upon for a teaching of the low pressure stage to a cylinder head (Gobert; Para 22).
Additionally, Applicant has argued “Kurata teaches away from a modification that reduces the weight the low-pressure stage turbocharger applies to the high-pressure stage turbocharger” because “Kurata describes that the seal properties between the two turbochargers are improved due to the weight of the low-pressure stage turbocharger may be directly connected to the opening of the low-pressure stage exhaust inlet 35a without these flanges 28b and 38a” (Kurata; Para 47).  In this scenario there would be no seal between the turbochargers (because they are directly connected without flanges), and therefore Kurata does not teach away from a modification that reduces the weight the low-pressure stage turbocharger applies to the high-pressure stage turbocharger.  Additionally, Kurata states - “…since the low-pressure stage turbo charger 30 is securely supported by the high-pressure stage turbocharger 20, it is possible to omit or simplify the supporting bracket which allows the low-pressure stage turbocharger 30 to be fixed to, for example, the engine 10” (Kurata; Para 41).  Kurata therefore discloses a supporting bracket between the low-pressure stage and the engine, and Gobert has been relied upon for a teaching of the low pressure stage to a cylinder head (Gobert; Para 22).
Additionally, Applicant has argued “the Office’s proposed modification to Kurata appears to frustrate the purpose of Kurata” which is “eliminating a bracket for coupling the low-pressure stage turbocharger to the engine”.  The Examiner does not find this argument persuasive.  Kurata states - “…since the low-pressure stage turbo charger 30 is securely supported by the high-pressure stage turbocharger 20, it is possible to omit or simplify the supporting bracket which allows the low-pressure stage turbocharger 30 to be fixed to, for example, the engine 10” (Kurata; Para 41).  Kurata therefore discloses a supporting bracket between the low-pressure stage and the engine, and Gobert has 
Additionally, Applicant has argued it is “unclear why one of skill in the art would modify Kurata in view of Gobert ‘for the advantage of being able to place the turbocharger in a position which allows for the use of a short air duct’” because Kurata describes “a low-pressure stage exhaust inlet 35a of the low-pressure stage turbocharger 30 is directly connected to a high-pressure stage exhaust outlet 25c of the high-pressure stage turbocharger 20”.  The Examiner does not find this argument persuasive.  Elements 35a and 25c of Kurata are shown in Fig. 2 of Kurata as types of ducts which both have a length, and one having ordinary skill in the art would recognize the benefit to shortening these ducts, as taught made possible by Gobert by usage of a coupling between a low-pressure turbocharger and a cylinder head (Gobert; Paras 22 and 23 - “…the low-pressure turbo unit 22 is mounted on … the cylinder head...which produces a short air duct…”).
Applicant has argued claims 2-9 are allowable for the same reasons as indicated above concerning claim 1 (see Remarks filed 3/30/21, Pages 12-13).  The Examiner does not find this argument persuasive for the same reasons as indicated above regarding claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“blow-by gas recirculation device” -- claims 4 and 9: (blow-by gas recirculation device 19 as shown in Figs. 2 and 5).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert et al. (U.S. 2006/0123786).
Re claim 1:
Kurata discloses an engine device (Figs. 2-3), comprising: 
an exhaust manifold (14, exhaust gas manifold - Para 20); and 
a turbocharger (1, multi-stage supercharging apparatus - Para 19 (a type of turbocharger)), 
wherein: 
the turbocharger is constituted by a two-stage turbocharger (Para 19 - “A multi-stage Supercharging apparatus 1 … includes a high-pressure stage turbocharger 20 and a low-pressure stage turbocharger 30…”) including a high-pressure turbocharger (20, high-pressure stage turbocharger - Para 19) and a low-pressure turbocharger (30, low-pressure stage turbocharger - Para 19); 
the high-pressure turbocharger is disposed on a lateral side of the exhaust manifold (see Fig. 3 - 25b (which is part of 20 as shown in Fig. 4 and described in Para 40) is shown on left side (a type of lateral side) of 14); 

the high-pressure turbocharger and the low-pressure turbocharger are coupled to each other (see Figs. 2-4 - 20 shown coupled to 30 at 28b/38a; Para 29 - “the high-pressure stage exhaust outlet 25c is provided with a flange (a first flange) 28b to be fastened with a flange (a second flange) 38a of the low-pressure stage exhaust inlet 35a by a bolt”).
Kurata fails to disclose the low-pressure turbocharger is coupled to the cylinder head (Kurata discloses the low-pressure turbocharger 30 being indirectly connected to the cylinder head 11 through the high-pressure turbocharger 20 as shown in Figs. 3 and 4, however this is not within broadest reasonable interpretation of the low-pressure turbocharger being coupled to a cylinder head when viewed in light of the specification of the instant application which in Para 0073 of US 2020/0095918 (PGPUB for instant application) describes a direct coupling between low-pressure turbocharger and cylinder head).
Gobert teaches a low-pressure turbocharger (22, low-pressure turbo unit - Para 22 (a type of low-pressure turbocharger)) is coupled to a cylinder head (Para 22 - “low-pressure turbo unit 22 is mounted on the engine block 10 by means of a bracket 36, which is connected by screws to the outlet 37 of the low-pressure turbine 21... other engine components could be used for the suspension mounting of the turbocharger, such as, for example, the cylinder head” (mounting by means of bracket 36 is a type of coupling)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the coupling of the low-pressure turbocharger to the cylinder head of Gobert in the system of Kurata (thereby mounting the low-pressure turbocharger of Kurata to the cylinder head of Kurata) for the advantage of being able provide additional support to the low-pressure turbocharger (Gobert; see Fig. 4 where additional support for low-pressure turbocharger 22 is shown provided via 36) and additionally for the advantage of being able to place the turbocharger in a position which allows for the use of a short air duct (Gobert; Para 23 - “This placement is advantageous, since the induction port from the air filter of the engine is normally in a heavy goods vehicle placed in the rear part of the engine compartment, which produces a short air duct 25”).
Re claim 5:
Kurata discloses wherein the high-pressure turbocharger (20) is attached to the exhaust manifold (14)(see Fig. 3 - 25a (part of 20 as shown in Fig. 5) is shown attached to 14 via 28a; Para 28 - “flange 28a, which is fixed to an exhaust outlet 14a of the exhaust gas manifold 14 by the bolt fastening, is provided at an upstream end of the high-pressure stage exhaust inlet (a first exhaust inlet) 25a”).
Re claim 6:
Kurata discloses wherein the low-pressure turbocharger (30) is disposed above the exhaust manifold (14)(see Figs 3-4 - 30 is shown above top of 11 in Fig. 4 (which is .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Niwa et al. (U.S. 2010/0313561 (hereinafter ‘561)).
Re claim 2:
Kurata fails to disclose wherein an exhaust gas outlet of the high-pressure turbocharger and an exhaust gas inlet of the low-pressure turbocharger are coupled with each other through a flexible pipe.
‘561 teaches wherein an exhaust gas outlet (Para 35 - “outlet of… small-sized turbocharger 3” (a type of exhaust gas outlet)) of a high-pressure turbocharger (3, small-sized turbocharger - Para 35 (a type of high-pressure turbocharger)) and an exhaust gas inlet (Para 35 - “inlet of…large-sized turbocharger 4” (a type of exhaust gas inlet)) of a low-pressure turbocharger (4, large-sized turbocharger - Para 35 (a type of low-pressure turbocharger)) are coupled with each other through a flexible pipe (23a, flexible pipe - Para 35)(see Fig. 4 and Para 35).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the flexible connection of ‘561 between the high-pressure turbocharger and low-pressure turbocharger of Kurata for the advantage of absorbing thermal expansion/contraction (‘561; Para 35).

    PNG
    media_image1.png
    664
    610
    media_image1.png
    Greyscale

Modified Fig. 1

Claims 3 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Niwa et al. (U.S. 2012/0003075 (hereinafter ‘075)).
Re claim 3:
Kurata discloses wherein the exhaust manifold (14) is provided on an exhaust side surface (see Fig. 3 - left delimiting edge of 11 shown (not labeled) which one of ordinary skill in the art would recognize as a type of exhaust side surface as exhaust manifold 14 is shown attached thereto (also described in Para 20)) that is one side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 (when viewed in Fig. 3, which corresponds to the broad face of 11 shown in Fig. 4 and the lower edge of 11 shown in Fig. 5) is shown as a type of side surface of 11); 
a corner (see Fig. 5 - lower right hand corner of 11 is shown (unlabeled)) where the exhaust side surface intersects with a first side surface (see Fig. 4 - right delimiting edge of 11 (when viewed in Fig. 4, which corresponds to the broad face of 11 shown in Fig. 3 and the right side of 11 shown in Fig. 5) is shown as a type of first side surface)(see Fig. 5 - lower edge of 11, which corresponds to the exhaust side surface as described above, is shown intersecting with the right side of 11, which corresponds to the first side surface as described above, at the lower right hand corner of 11) out of two side surfaces of the cylinder head intersecting the exhaust side surface (see Figs. 4 and 5 - left and right delimiting edges of 11 are shown as two side surfaces of 11 which are shown intersecting the exhaust side surface, which is the broad face of 11 in Fig. 4 and the lower edge of 11 in Fig. 5 as described above); and
the low-pressure turbocharger (30) is disposed close to the first side surface (see Fig. 4 - 30 is shown close to right delimiting edge of 11, which is the first side surface as described above) in such a manner that an exhaust gas outlet of the low-pressure turbocharger (35c, low-pressure stage exhaust outlet - Para 22 (a type of exhaust gas 
Kurata fails to disclose the engine device comprising an exhaust gas purification device configured to purify an exhaust gas from the exhaust manifold, wherein: an exhaust gas inlet of the exhaust gas purification device is arranged nearby a corner where the exhaust side surface intersects with the first side surface.
‘075 teaches an engine device (1, diesel engine - Para 37) comprising an exhaust gas purification device (12, exhaust-gas purification device - Para 44) configured to purify an exhaust gas from the exhaust manifold (11, exhaust manifold - Para 44)(Para 44- “exhaust-gas purification device”), wherein: an exhaust gas inlet of the exhaust gas purification device (see Fig. 1 and Para 54 - “The exhaust-gas purification device 12 is positioned…so that its inlet…” (inlet referenced in Para 54 is shown in Fig. 1 at top of 12 where 45 joins 12)) is arranged nearby a corner (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of corner as shown))(see Modified Fig. 1 above - 12 (including its inlet) are shown arranged nearby element A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas purification device (and positioning thereof) of ‘075 in the system of Kurata for the advantage of trapping/removing soot (‘075; Para 54).
Re claim 8:

‘075 teaches an engine device (1, diesel engine - Para 37) comprising an exhaust gas purification device (12, exhaust gas purification device - Para 44) configured to purify an exhaust gas from an exhaust manifold (11, exhaust manifold - Para 44)(Para 44- “exhaust-gas purification device”), wherein:  an exhaust gas inlet of the exhaust gas purification device (see Fig. 1 and Para 54 - “The exhaust-gas purification device 12 is positioned…so that its inlet…” (inlet referenced in Para 54 is shown in Fig. 1 at top of 12 where 45 joins 12)) is arranged nearby a corner (Modified Fig. 1 above - A (person having ordinary skill in the art would recognize element A as a type of corner; in Modified Fig. 1 above, element A corresponds to the edge where the right face of 3 joins the broad face of 3)) where one of two side surfaces (see Fig. 1 - right hidden face of 3 (person having ordinary skill in the art would recognize the right hidden face of 3 in the view of Fig. 1 as a type of side face and being one of two, as element 3 is shown with left and right hidden faces)) of a cylinder head (3, cylinder head - Para 37) intersecting an exhaust side surface (see Fig. 1 - broad face of 3 (person close to right hidden face of 3) and in such a manner that an exhaust gas outlet (Para 45 - “…outlet portion of the second turbocharger…” (outlet referenced in Para 45 is shown in Fig. 1 at 45)) of the low-pressure turbocharger faces the one of two side surfaces of the cylinder head (see Figs. 1 and 2 - “outlet portion of the second turbocharger” referenced in Para 45 is shown at 45 in Figs. 1 and 2 and is shown between these two views to be facing the right hidden face of 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the exhaust gas purification device of ‘075 along with the arrangement and positioning of components to accommodate the exhaust gas purification device of ‘075 in the system of Kurata for the advantage of trapping/removing soot (‘075; Para 54).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert (U.S. 2006/0123786) and Niwa et al. (U.S. 2012/0003075), as applied to claim 3 above, and even further in view of Ruppel et al. (U.S. 2015/0337698).
Re claim 4:
Kurata discloses a second side surface of the cylinder head (see Fig. 4 - left delimiting edge of 11 (when viewed in Fig. 4, which corresponds to the left side of 11 shown in Fig. 5) is shown as a type of second side surface) on an opposite side of the first side surface (see Fig. 5, left edge of 11, which corresponds to the second side surface as described above, is shown opposite right edge of 11, which corresponds to the first side surface as described above), a fresh air inlet (36a, low-pressure stage intake inlet - Para 22 (a type of fresh air inlet)) of the low-pressure turbocharger is provided to face the second side surface (see Fig. 4 - 36a is shown facing left delimiting edge of 11, which corresponds to the second side surface as described above), and an air supply pipe (41, air intake passage - Para 22 (a type of air supply pipe as shown in Figs. 2 and 4)) coupled with the fresh air inlet of the low-pressure turbocharger (see Figs. 2 and 4 - 41 shown coupled with 36a).
Kurata fails to disclose wherein, above the cylinder head, a blow-by gas outlet of a blow-by gas recirculation device is arranged in a position close to the second side surface in such a manner as to face toward the exhaust side surface, nor wherein the blow-by gas outlet is coupled with the air supply pipe through a recirculation hose.
Ruppel teaches wherein above a cylinder head (4, cylinder head - Para 37), a blow-by gas outlet (see Fig. 1 - where 14 exits 5 (a type of blow-by gas outlet as it is 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the recirculation device, associated components, and positioning thereof of Ruppel in the system of Kurata for the advantage of ensuring that blow-by gas does not enter the environment but is fed to the combustion process of the internal combustion engine (Ruppel; Para 26).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert (U.S. 2006/0123786), as applied to claim 1 above, and further in view of Xie et al. (U.S. 2012/0255515).

    PNG
    media_image2.png
    372
    511
    media_image2.png
    Greyscale

Re claim 7:
Kurata fails to disclose wherein the cylinder head has therein a rib extended from an attaching part for the low-pressure turbocharger on an exhaust side surface, which is one side surface of the cylinder head, toward an air-intake side surface facing the exhaust side surface.
Xie teaches wherein a cylinder head (1, cylinder head body - Para 25) has therein a rib (6, radiating ribs - Para 34) extended from an attaching part (5, exhaust passage - Para 25 (see Fig. 2 - person having ordinary skill in the art would recognize element 5 as a type of attaching part as it is shown including a flange mating surface with bolt holes)) for a low-pressure turbocharger (see Fig. 2 - 5 is shown capable of attaching with a low-pressure turbocharger) on an exhaust side surface (see Fig. 2 - right side of 1 (a type of exhaust side surface as it is shown including exhaust passage 5)), which is one side surface of the cylinder head (see Fig. 2 - right side of 1 is shown intake passage 9 (see Para 25))) facing the exhaust side surface (see Modified Fig. 1(b) above - element A shown facing right side of 1 (described above as exhaust side surface))(see Fig. 2 - 6 is shown extended from 5 toward element A identified in Modified Fig. 1(b) above).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the rib of Xie on the cylinder head of Kurata for the advantage of reducing exhaust temperature efficiently (Xie; Para 34).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kurata et al. (U.S. 2013/0269341) in view of Gobert (U.S. 2006/0123786), as applied to claim 1 above, and even further in view of Ruppel et al. (U.S. 2015/0337698).
Re claim 9:
Kurata discloses one of two side surfaces of the cylinder head (see Fig. 4 - left delimiting edge of 11 (which corresponds to the left side of 11 shown in Fig. 5) is shown as a type of side surface of 11, and in Fig. 5 it is shown as one of two side surfaces between the depicted left and right side surfaces of 11) intersecting an exhaust side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 (which corresponds to lower edge of 11 shown in Fig. 5) is shown as a type of exhaust side surface of 11 as exhaust manifold 14 is shown attached thereto (also described in Para 20)), which is one side surface of the cylinder head (see Fig. 3 - left delimiting edge of 11 is shown as a type of side surface of 11)(see Fig. 5 - left edge of 11 shown intersecting with lower 
Kurata fails to disclose wherein above the cylinder head, a blow-by gas outlet of a blow-by gas recirculation device is arranged in a position close to the one of two side surfaces of the cylinder head in such a manner as to face toward the exhaust side surface, nor wherein the blow-by gas outlet is coupled with the air supply pipe through a recirculation hose.
Ruppel teaches wherein above a cylinder head (4, cylinder head - Para 37), a blow-by gas outlet (see Fig. 1 - where 14 exits 5 (a type of blow-by gas outlet as it is shown as a type of exit/outlet and described in Para 39 carrying blow-by gas)) of a blow-by gas recirculation device (12, crankcase ventilation device - Para 39 (a type of blow-by gas recirculation device as it is described in Para 39 including blow-by gas path which is shown being recirculated to intake in Fig. 1)) is arranged in a position close to one of two side surfaces of the cylinder head (see Fig. 1 - 12 is shown in a position close to left side of 4, which is shown as a type of side surface of 4, and which is shown as one of two side surfaces of 4) in such a manner as to face toward an exhaust side surface (see Fig. 1 - right side of 4 is shown as a type of exhaust side surface as it is shown holding exhaust system 9 (described in in Para 38) and carrying exhaust gas 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the recirculation device, associated components, and positioning thereof of Ruppel in the system of Kurata for the advantage of ensuring that blow-by gas does not enter the environment but is fed to the combustion process of the internal combustion engine (Ruppel; Para 26).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 10 would be allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Additionally, the prior art of record does not teach “the low-pressure turbocharger is attached to the attaching part for the low-pressure turbocharger through a substantially L-shaped attachment bracket
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by one or more references.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/12/21


/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Monday, April 12, 2021